PER CURIAM.
In the final judgment of dissolution the trial court acknowledges that the provisions for payment of support and alimony were approximately equal to the husband’s income, exclusive of additional sums the court found were available from the husband’s small business. However, our review of the record fails to disclose the basis for a conclusion of fact that sufficient additional net income is available from the business to avoid shortchanging the husband, at least for so long as he is required to pay the mortgage payments on the wife’s house. We conclude that the totality of the payments ordered constitutes an abuse of discretion. Cf. Gentile v. Gentile, 565 So.2d 820 (Fla. 4th DCA 1990); Soll v. Soll, 560 So.2d 250 (Fla. 3d DCA 1990). In all other respects, we affirm.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
DELL and STONE, JJ., concur.
LETTS, J., concurs specially with opinion.